Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 have been examined.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on US Provisional application No. 62/830629 filed on 4/8/19.

Information Disclosure Statement
The examiner reviewed IDS document(s) on 1/22/20, carefully considering the art cited within the document(s).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 8-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Although, the claims are directed to a system, nothing in the claim language suggests that any of components of the system are (require any) hardware components and, as a result, a skilled in the art would readily appreciate that the invention could be implemented in software.  
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-4, 8-9, 11-12, 15 and 17 is/are rejected under 35 U.S.C. 103 unpatentable over Gopalakrishnan (USPN 6735695) in view of Ortiz (USPUB 20020091937).
As per claims 1, 8 and 15, Gopalakrishana teaches a method of deriving an identification credential comprising: 
detecting 
Although Gopalakrishnan applies various types of biometric data (fingerprint, facial/handwriting/voice characteristics, etc., 2/24-60), the only express recitation regarding the random selection of the biometric data is limited to one type of biometric data.  However, not limiting Gopalakrishan’s invention to only one type of biometric data would have been an obvious variant as illustrated by Ortiz (authentication based on user provided at least one or at least two biometric attribute, the biometric attributes including a palm print, ear shape, ear canal acoustic properties, DNA, keystroke, etc., para 23-26, 33, 69, 72, etc.).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to extend Gopalakrishan’s invention to include known techniques as taught by Ortiz given the predictable benefit of customization and increased security.
As per claims 3, 9, 11 and 17, clearly Gopalakrishnan as modified invention authentication process would not be limited to a single time authentication and utilizing multiple biometric type of data.  Thus, Gopalakrishnan’s as modified authentication system implementing the functionalities using programs (an operating system or application) would clearly meet the broadest reasonable interpretation of the continuous multifactor authentication device.  
However, it is also noted that using a particular type/name for the environment/device in the Gopalakrishnan’s as modified invention would not affect the functionality of the invention, thus would not distinguish the claimed invention from the prior art in the terms of patentability.  Thus, the particular label would not distinguish the claimed invention from the prior art in the terms of patentability, see 
Furthermore, given the broadest reasonable definition of the “context” (e.g. Marriam-Webster: “the situation in which something happens: the group of conditions that exist where and when something happens”) the limitation if not inherent, would have been at least implicit, as a skilled in the art of computer science would readily appreciate that the computing functionalities actions are event driven, the events in various processes involved in computer operation as well as the events within the executed code providing the desired functionalities. 
As per claims 4 and 12, the access conditions specifying the context have been discussed above.  Additionally, Ortiz expressly suggests an access provider specifying the access conditions that specify the context and the types of biometric data in the plurality of types of biometric data (biometrically securing access where the user is prompted to input to an electronic system at least two biometric attributes randomly selected from a user profile containing biometric attributes of the user, para 33.  See the motivation to combine above.).

Claim(s) 2, 5, 10, 13, 16 and 18 is/are rejected under 35 U.S.C. 103 unpatentable over Gopalakrishnan (USPN 6735695) in view of Ortiz (USPUB 20020091937) and further in view of Hunt (USPUB 20180285600).
As per claims 2, 10 and 16, while, Gopalakrishnan’s as modified authentication system implementing authentication would meet the trusted execution environment Gopalakrishnan as modified does not teach the randomly generated number 
Furthermore, clearly Gopalakrishnan’s as modified authentication utilizing variety of elements (multiple biometric type) of data is not limited to a single time authentication.  Thus, Gopalakrishnan’s as modified platform, especially when considering Hunt’s trusted environment would clearly meet the broadest reasonable interpretation of the claimed trusted execution environment on a continuous multifactor authentication device.  
However, it is also noted that using a particular type/name for the environment/device in the Gopalakrishnan’s as modified invention would not affect the functionality of the invention, thus would not distinguish the claimed invention from the prior art in the terms of patentability.  Thus, the particular label would not distinguish the claimed invention from the prior art in the terms of patentability, see In re Gopalakrishnan as modified, 703 F.2d 1381, 1385, 217 USPQ 401,404 (Fed.Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Furthermore, as per claims 5, 13 and 18, while Gopalakrihnan’s disclosure clearly indicates the information identifying the service provider (see step para 430 of Fig. 4, for example. In order for the data reached a particular destination, the destination data must be identified, e.g. recipient address, the protocol used for the data 

Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 unpatentable over Gopalakrishnan/Ortiz in view of Dow (USPUB 20170090561) and further in view of Livingston (USPUB 20090320108).
Gopalakrishan/Ortiz teaches generating the identification credential from the fractional portions of the plurality of types of biometric data as discussed above.
Gopalakrishan/Ortiz does not teach disallowing the generating of the identification credential.  However, such solution would have been an obvious variant in the art before the effective filling date of the invention as illustrated by Livingston (admin may prevent the generation of new credentials, para 20).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include known solution into Gopalakrishan/Ortiz’s invention given the predictable benefit of customization and increased security.
Also, while Gopalakrishan/Ortiz also does not teach the plurality of types of biometric data the references do not teach determining that that the user is under stress.  However, such solution would have been obvious variant in the art of biometric before the effective filling date of the invention as illustrated by Dow (adjust device based on the detected user stress, para 43).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Gopalakrishan/Ortiz’s invention given the predictable benefit usability.

Conclusion
Allowable Subject Matter
Claims 6, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PIOTR POLTORAK/Primary Examiner, Art Unit 2433